 Case 3:19-cv-03074-E-BN Document 21 Filed 03/23/21        Page 1 of 1 PageID 220



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

RONALD SHANKEY,                           §
BOP Register No. 06303-090,               §
                                          §
             Petitioner,                  §
                                          §
V.                                        §         No. 3:19-cv-3074-E
                                          §
K. ZOOK, Warden,                          §
                                          §
             Respondent.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Petitioner. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       SO ORDERED this 23rd day of March, 2021.




                                       ____________________________________
                                       ADA BROWN
                                       UNITED STATES DISTRICT JUDGE
